                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        MARILYN ANN BARTHOLOMEW,                     Case No. 18-cv-04590-CRB
                                   9                     Plaintiff,
                                                                                         ORDER DENYING MOTION FOR
                                  10              v.                                     RECONSIDERATION
                                  11        CHAD FINKE, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Pro se plaintiff Marilyn Bartholomew has sued a variety of state-court officials,
                                  14   alleging a conspiracy to deprive her of a judicially-authorized order in her state-court
                                  15   appeal. See generally First Amend. Compl. (Dkt. 16). Defendants moved to dismiss, Mot.
                                  16   to Dismiss (Dkt. 20), and on January 23, 2019, the Court granted that motion on the
                                  17   ground that Plaintiff’s claims were barred by the Rooker-Feldman doctrine. Order (Dkt.
                                  18   35). The Court thus dismissed the case with prejudice, id., and issued a judgment in favor
                                  19   of Defendants. Judgment (Dkt. 37).
                                  20            Plaintiff has now filed a motion styled Motion for Relief From Order Granting
                                  21   Defendants’ Motion to Dismiss, and for Relief from the Judgment. Mot. (Dkt. 38). This
                                  22   Court held a hearing on that Motion on March 1, 2019. The Court now DENIES that
                                  23   motion.
                                  24

                                  25   I.       DISCUSSION
                                  26            Plaintiff contends that relief under Federal Rule of Civil Procedure 60(b)(1) is
                                  27   appropriate here because she “inadvertently made the mistake of neglecting to provide
                                  28   sufficient clarification for paragraph 261 in her First Amended Complaint’s Sixth Claim
                                   1   for Relief,” and did “not intend that her Sixth Claim for Relief be interpreted to mean that
                                   2   it asks this Court to declare void the state court’s holdings or rulings by judges in the
                                   3   underlying case.” Mot. at 2. As she did in her First Amended Complaint and her
                                   4   Opposition to the Motion to Dismiss, Plaintiff argues that “none of the documents
                                   5   described [by the state court] as minute orders issued in her appeal . . . were ever issued by
                                   6   or authorized by judges and that those documents therefore do not contain rulings or
                                   7   holdings by the state court. Plaintiff hereby moves this Court to permit Plaintiff the option
                                   8   of eliminating her Sixth Claim for Relief, since Plaintiff is willing to proceed on any other
                                   9   claims that are not barred.” Mot. at 2; see also First Amend. Compl. ¶ 78, Opp. to Mot. to
                                  10   Dismiss at 2.
                                  11          This argument fails. Rule 60(b)(1) permits a court to grant relief from judgment
                                  12   where there has been “mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ.
Northern District of California
 United States District Court




                                  13   P. 60(b)(1). Rule 60 is to be used “sparingly as an equitable remedy to prevent manifest
                                  14   injustice,” but only in “extraordinary circumstances.” United States v. State of Wash., 98
                                  15   F.3d 1159, 1163 (9th Cir. 1996) (quoting United States v. Alpine Land & Reservoir Co.,
                                  16   984 F.2d 1047, 1049 (9th Cir.), cert. denied, 510 U.S. 813 (1993)). The argument that
                                  17   Plaintiff now advances does not meet this high bar; indeed, it is no different from the one
                                  18   she advanced in her Opposition to the Motion to Dismiss. See Opp. to Mot. to Dismiss
                                  19   (Dkt. 25) at 2. And the Court has already rejected that argument on the grounds that the
                                  20   First Amended Complaint asked this Court to declare void a state court order, which “is
                                  21   effectively an appeal of those orders.” Order at 3.1 Moreover, the problem with Petitioner’s
                                  22   First Amended Complaint was not restricted to her Sixth Claim for Relief, the only claim
                                  23   for relief she specifically references in her Motion. See generally Mot. Rather, all of her
                                  24

                                  25   1
                                         Plaintiff also indicates that her failure to appear the hearing on Defendants’ Motion to
                                  26   Dismiss was inadvertent and, she seems to argue, she would have “clarified” what she
                                       meant in her Complaint. Mot. at 4-5. But, again, the only “clarification” that she offers is
                                  27   to merely repeats the argument made in her Opposition to the Motion to Dismiss that the
                                       alleged “sham” orders meant that there was no state court opinion at all. See Opp. to Mot.
                                  28   to Dismiss at 2, 10; Mot. at 4-5. For the reasons discussed in the Order Granting Motion to
                                       Dismiss, that argument is unpersuasive.
                                                                                      2
